ORDER
WHEREAS, by order dated January 2, 1997, this court indefinitely suspended respondent Timothy C. Heckmann from the practice of law and provided that he could not petition for reinstatement until the earlier of his admission to practice in Wisconsin or the expiration of five years; and
WHEREAS, after this court had issued its order, the Wisconsin Supreme Court made respondent ineligible for admission to the bar for a period of two years; and
WHEREAS, respondent has learned that even when the court-ordered two-year period of ineligibility in Wisconsin expires, he will not be eligible for admission in Wisconsin as long as his license to practice in Minnesota remains suspended, and, pursuant to this court’s order he will remain suspended for five years unless he is admitted in Wisconsin; and
WHEREAS, respondent now moves to amend this court’s January 2, 1997, suspension order to permit him to petition for reinstatement at the expiration of two years of suspension, even though he will not yet be admitted to practice in Wisconsin; and
WHEREAS, this motion is not opposed by the Director of the Office of Lawyers Professional Responsibility,
IT IS HEREBY ORDERED that the motion of Timothy C. Heckmann to amend this court’s suspension order dated January 2, 1997, to permit him to petition for reinstatement at the expiration of two years of suspension even though he will not yet be admitted to practice in Wisconsin be, and hereby is granted, and the order is so amended.
BY THE COURT:
Alan C. Page
Alan C. Page Associate Justice